Citation Nr: 0411867	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, which is claimed secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active service from August 1969 to August 
1971; he died in November 2002.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.   The veteran died in November 2002 at the age of 52.  The 
cause of death was certified as probable myocardial 
infarction.    

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  There is no competent medical evidence that the veteran 
had any form of cardiovascular disease during service or 
within one year of separation from service.

4.  There is no competent medical evidence that the veteran's 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.

5.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease 
during the veteran's service to include
herbicide exposure.  




CONCLUSION OF LAW

The illness that caused the veteran's death was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  Prior to denying the claim in an 
February 2003 rating decision, the RO provided appellant the 
VCAA notice requirements in January 2003.  

The RO notified appellant of the evidence and information 
necessary to substantiate her claim for service connection 
for cause of death in the January 2003 notification letter.  
Specifically, the RO notified appellant that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  The RO advised 
her that it was her responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to her claim so that VA 
could help by getting that evidence.  

Additionally, in the February 2003 rating decision, the RO 
notified appellant the reason why she was not entitled to 
service connection for the cause of the veteran's death.  The 
June 2003 statement of the case fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and it included a detailed explanation as to why appellant 
had no entitlement to service connection under the applicable 
laws and regulations based on the evidence provided at that 
time.  The RO also included the laws and regulations 
pertaining to the VCAA in the June 2003 statement of the 
case.  The duty to notify appellant has been satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO obtained the veteran's complete service medical 
records in August 1999.  There is no allegation that there 
are additional service medical records that have not been 
obtained.  In essence, appellant does not contend that 
cardiovascular disease, heart disease, or myocardial 
infarction had been diagnosed or otherwise shown during the 
veteran's active service.  She contends that the veteran's 
exposure to herbicides, i.e., Agent Orange, while serving in 
the Republic of Vietnam caused his death in November 2002 due 
to myocardial infarction.  In this case, the evidence shows 
that additional service medical records either do not exist; 
therefore, further efforts to obtain additional records would 
be futile.  38 C.F.R. § 3.159(c).  

In his March 1999 application for compensation, the veteran 
reported having received post-service treatment for dental 
problems.  He did not list any other VA or private medical 
treatment.  In January 2003, the appellant reported that the 
veteran had received general health care at the Altoona VA 
Medical Center from 1999 until his death.  The evidence shows 
the RO obtained these medical records and also the medical 
records from the Pittsburgh VA Medical Center.  The appellant 
does not contend and the evidence does not indicate that 
there is additional and available post-service medical 
evidence relevant to the issue of service connection for 
cause of death that has not been obtained.  

The Board finds that a VA medical opinion is not necessary to 
make a decision on the claim in this case.  The appellant's 
contention is that the veteran's exposure to herbicides, 
i.e., Agent Orange, while serving in the Republic of Vietnam 
could have been the cause of his heart problems, which led to 
his death in November 2002 due to myocardial infarction.  She 
argues that the veteran's in-service exposure to Agent Orange 
is presumptive; therefore, she is not required to prove that 
such exposure caused his medical problems.  The appellant is 
correct insofar as the veteran is presumed to have been 
exposed to Agent Orange while serving in the Republic of 
Vietnam.  However, heart disease and myocardial infarction 
are not diseases entitled to presumptive service connection 
based on in-service Agent Orange exposure.  In this case the 
evidence does not establish that the veteran suffered a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309.  
See 38 C.F.R. § 3.159(4)(1)(B).  In addition, appellant has 
not submitted or identified competent medical evidence that 
indicates that the claimed disability or symptoms may be 
associated with in-service Agent Orange exposure or any other 
incident or event during active service.  See 38 C.F.R. 
§ 3.159(4)(1)(C).  In this case, a medical opinion on the 
issue is not necessary because the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  Consequently, no 
further development is necessary for resolution of the claim 
for service connection for cause of death.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service connection for cause of death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's exposure to 
herbicides, i.e., Agent Orange, while serving in the Republic 
of Vietnam could have been the cause of his heart problems, 
which led to his death in November 2002 due to myocardial 
infarction.  She argues that the veteran's in-service 
exposure to Agent Orange is presumptive; therefore, she is 
not required to prove that such exposure caused his medical 
problems.  

The evidence shows the veteran died on November [redacted], 2002.  
The Certificate of Death lists the immediate cause of death 
as probable myocardial infarction.  There are no other 
immediate causes of death or underlying causes of death 
listed.  He was not service-connected for any disability at 
the time of his death.  

The veteran's service personnel records show he served in the 
Republic of Vietnam.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act provides a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Previously, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 2002).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Consequently, here, the veteran wass presumed to have been 
exposed to herbicides, including Agent Orange, during his 
active service. 
 
However, heart disease and myocardial infarction are not 
included among the list of diseases that VA has determined to 
be positively associated with exposure to herbicides If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  Therefore, the presumption in 
favor of service connection is not applicable in this case 
despite the veteran's presumed in-service exposure.  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999) (both service 
in the Republic of Vietnam and diagnosis of one of the listed 
diseases pursuant to 38 C.F.R. § 3.309(e) are required to 
establish entitlement to the presumption of exposure to 
herbicide agent in service).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to AO.  Brock v. Brown, 
10 Vet. App. 155 (1997).

Thus, the next question is whether service connection for the 
cause of the veteran's death due to myocardial infarction is 
warranted on another basis.  

In this case, the service medical records do not show 
treatment for or a diagnosis of heart disease or myocardial 
infarction.  The August 1971 service medical separation 
examination report does not include a finding or diagnosis of 
heart disease or myocardial infarction.  Physical examination 
showed the heart was normal at that time.  Chest x-ray 
examination was also within normal limits.  In fact, 
appellant does not contend that the veteran had been 
diagnosed with heart disease or myocardial infarction during 
active service.  

The Board notes that cardiovascular-renal disease, including 
arteriosclerosis, hypertension and organic heart disease, 
endocarditis and myocarditis are presumptive diseases under 
section 3.309(a).  Continuous service for 90 days or more 
during a period of war or following peacetime service after 
January 1, 1946, and post-service development of a 
presumptive disease, which includes cardiovascular disease, 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2003).  However, appellant does 
not contend and the medical evidence does not show that the 
veteran had been diagnosed with any of these presumptive 
diseases during his initial post-service year.  Moroever, the 
evidence does not show the veteran was not diagnosed with a 
presumptive disease during his initial post-service year 
based upon 38 C.F.R. § 3.309(a).  Consequently, a presumption 
in favor of service connection for chronic disease manifest 
during the initial post-service year is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, in order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).
The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2003).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature. 38 C.F.R. 
§ 3.312(c)(4) (2003).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of a service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, as noted above, the veteran was not service-connected 
for any disability at the time of his death.  The VA medical 
records show examination and evaluation for multiple 
disabilities that are not at issue on appeal.  In November 
2001 and March 2002, the assessment included hypertension, 
which the examiner described as stable on medication.  There 
was no diagnosis or assessment of heart disease or myocardial 
infarction.  The initial diagnosis of hypertension is more 
than 30 years after his military service and there is no 
medical evidence relating hypertension to active service or 
to the veteran's immediate cause of death due to a probable 
myocardial infarction.  Moreover, the veteran was not 
service-connected for hypertension.  In this case, none of 
the competent medical evidence relates the veteran's cause of 
death from myocardial infarction to any event in service 
including the veteran's presumed in-service herbicide 
exposure.  

The only evidence linking the veteran's cause of death to 
active service consists of statements from the appellant.  
The appellant is competent as a layperson to report that on 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the appellant is not 
competent to render a medical opinion relating the veteran's 
cause of death due to myocardial infarction to active service 
as there is no evidence of record that she has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For these reasons, the Board finds that heart disease is not 
shown during active service or during the initial post-
service and the probative, competent evidence of record does 
not establish that the veteran's cause of death from post-
service myocardial infarction was due to in-service herbicide 
exposure or any other incident or event of active service.  
Given that heart disease and myocardial infarction was not 
demonstrated during service, that continuity regarding such a 
disability has not been demonstrated since military service, 
and that there is no medical evidence or opinion linking the 
veteran's cause of death to his active service to include 
exposure to Agent Orange, the Board concludes that the 
preponderance of such evidence is against entitlement to 
service connection for the cause of the veteran's death.  See 
Gilbert, 1 Vet. App. 49; 38 U.S.C.A. §§ 1110, 1116, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) 3.312 (2003).  


ORDER

Service connection for the cause of the veteran's death is 
denied




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



